NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ALEXANDRE R. TALUY,                      )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No.   2D18-392
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 29, 2019.

Appeal from the Circuit Court for
DeSoto County; Hunter W. Carroll,
Judge.

Howard L. Dimmig, II, Public Defender,
and Jean-Jacques A. Darius, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, and MORRIS and BLACK, JJ., Concur.